    Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 1 of 9 PageID #:287




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Rickie Kendricks (S-10409),                      )
                                                 )
                       Plaintiff,                )
                                                 )           Case No. 19 C 4568
               v.                                )
                                                 )           Judge John J. Tharp, Jr.
LaTanya Williams, et al.,                        )
                                                 )
                       Defendants.               )

                          MEMORANDUM OPINION AND ORDER

       In this pro se civil rights lawsuit pursuant to 42 U.S.C. § 1983, Plaintiff Rickie Kendricks,

a state prisoner, alleges he was denied proper medical care by a correctional officer at Stateville

Correctional Center after a cell door shut on his finger. Before the Court is Defendant Jacquetta

Westley’s motion for summary judgment, to which Kendricks has responded. For the reasons

stated below, Westley’s motion is granted.

I. Summary Judgement Standard

       Pursuant to Federal Rule of Civil Procedure 56(a), a court “shall grant summary judgment

if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp v. Catrett, 477 U.S.

317, 322 (1986). A genuine issue of material fact is not demonstrated by the mere existence of

“some alleged factual dispute between the parties,” Anderson, 477 U.S. at 247, or by “some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Rather, a genuine issue of material facts exists when “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Estate of Simpson v.

Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at 248). A fact is material



                                                1
    Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 2 of 9 PageID #:288




if it might affect the outcome of the suit. First Ind. Bank v. Baker, 957 F.2d 506, 508 (7th Cir.

1992).

         The moving party bears the initial burden of demonstrating the lack of any genuine issue

of material fact. Celotex, 477 U.S. at 323. Once the party moving for summary judgment

demonstrates the absence of a disputed issue of material fact, “the burden shifts to the non-moving

party to provide evidence of specific facts creating a genuine dispute.” Carrol v. Lynch, 698 F.3d

561, 564 (7th Cir. 2012). The non-movant must go beyond the pleadings and “set forth specific

facts showing that there is a genuine issue for trial.” Hannemann v. Southern Door Cty Sch. Dist.,

673 F.3d 746, 751 (7th Cir. 2012). “Thus, ‘summary judgment must be entered “against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”’ Cooper v. Lane, 969

F.2d 368, 371 (7th Cir. 1992) (quoting Celotex, 477 U.S. at 322 (1986)); Gabb v. Wexford Health

Sources, Inc., 945 F.3d 1027, 1032 (7th Cir. 2019).

         When deciding a motion for summary judgment, the Court views the facts in the light most

favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex Digital,

Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

II. Northern District of Illinois Local Rule 56.1

         Local Rule 56.1 governs the procedures for filing and responding to motions for summary

judgment in this court. The rule is intended “to aid the district court, ‘which does not have the

advantage of the parties’ familiarity with the record and often cannot afford to spend the time

combing the record to locate the relevant information,’ in determining whether a trial is necessary.”

Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011) (citation omitted.) Local Rule 56.1(a)



                                                 2
    Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 3 of 9 PageID #:289




requires the moving party to provide a statement of material facts that complies with Local Rule

56.1(d). N.D. Ill. L. R. 56.1(a). Local Rule 56.1(d) requires that “[e]ach asserted fact must be

supported by citation to the specific evidentiary material, including the specific page number, that

supports it. The court may disregard any asserted fact that is not supported with such a citation.”

N.D. Ill. 56.1(d)(2).

       The opposing party must then respond to the movant’s proposed statements of fact.

Schrott v. Bristol-Myers Squibb Co., 403 F.3d 940, 944 (7th Cir. 2005); N.D. Ill. L. R. 56.1(e). In

the case of any disagreement, “a party must cite specific evidentiary material that controverts the

fact and must concisely explain how the cited material controverts the asserted fact. Asserted facts

may be deemed admitted if not controverted with specific citations to evidentiary material.” N.D.

Ill. L.R. 56.1(e)(3). “[M]ere disagreement with the movant’s asserted facts is inadequate if made

without reference to specific supporting material.” Smith v. Lamz, 321 F.3d 680, 683 (7th Cir.

2003). The party opposing summary judgment may also submit “a statement of additional material

facts that complies with LR 56.1(d).” N.D. Ill. L. R. 56.1(b)(3). “All material facts set forth in the

statement required of the moving party will be deemed to be admitted unless controverted by the

statement of the opposing party.” Id. A plaintiff’s pro se status does not excuse him from

complying with Local Rule 56.1. See Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006).

       Westley filed a Rule 56.1 statement of material facts with her motion for summary

judgment. (Dkt. 51.) Consistent with the local rules, Westley also provided Kendricks with a Local

Rule 56.2 Notice, which explains what Local Rule 56.1 requires of a litigant opposing summary

judgment. (Dkt. 54.)

       In response, Kendricks submitted a “statement of undisputed disputed facts in support of

his response” (Dkt. 56);     a “declaration in opposition to Defendant's motion for summary



                                                  3
     Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 4 of 9 PageID #:290




judgment” (Dkt. 55); and a memorandum in support of his opposition (Dkt. 57.) Kendricks’

“statement of disputed facts” is merely a verbatim recitation of Westley’s statement of material

facts without any indication of whether he agrees or disputes each statement. Therefore, Westley’s

statements of facts are deemed admitted. See Keeton v. Morningstar, Inc., 667 F.3d 877, 880, 884

(7th Cir. 2012); N.D. Ill. L.R. 56.1(e)(3).

IV. Relevant Facts

        Plaintiff Rickie Kendricks was incarcerated at Stateville Correctional Center in July 2016.

(DSOF, ¶¶ 1, 7.) Defendant Jacquetta Westley was a correctional officer at Stateville in July 2016.

(Id., at ¶ 2.)

        On July 6, 2016, at approximately 6:30 a.m., Kendricks was keyed out of his cell by

Westley for an early morning law library line. (Id., at ¶ 7.) The law library line was cancelled that

morning, so Kendricks was escorted back to his cell by Westley. (Id., at ¶¶ 8-9.) Westley opened

the door halfway when Kendricks started to enter his cell. (Id., at ¶ 11.) The door to Kendricks’

cell was difficult to open and close. (Id., at ¶ 10.) Westley began to close the door when Kendricks

stepped into the cell and his right hand was caught in the door. (Id., at ¶ 12.) Kendricks’ right index

finger was also caught in the door as Westley closed the cell door. (Id., at ¶ 13.) Kendricks yelled

out and Westley apologized and reopened the door. (Id., at ¶¶ 14-15.) Kendricks asked Westley

for medical attention in light of an abrasion on his index finger and his swollen hand. (Id., at ¶¶

16-17.) Westley told Kendricks she would be back. (Id., at ¶ 18.)

        Later that morning, Kendricks spoke with another correctional officer about his hand and

requested medical attention. (Id., at ¶ 19.) That correctional officer had a nurse go to Kendricks’

cell. (Id., at ¶ 20.) Kendricks was taken to the Health Care Unit where his hand was examined and

treated. (Id., at ¶ 21.) X-rays taken of Kendricks’ hand a few days later indicated no broken bones.



                                                  4
    Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 5 of 9 PageID #:291




(Id., at ¶ 22.) Following the x-rays, Kendricks received further treatment, including pain

medication and physical therapy. (Id., at ¶ 23.) Kendricks does not know why Westley did not

come back to his cell or summon medical staff to his cell. (Id., at ¶¶ 24-25.)

V. Analysis

       Given these facts, Westley moves for summary judgment. Westley argues that Kendricks’

claim is time-barred and fails on the merits. While Westley’s statute of limitations argument does

not carry the day, the Court concludes summary judgment is warranted because the undisputed

facts do not demonstrate that Westley was deliberately indifferent to Kendricks’ injury.

       A. Statute of Limitations

       Westley first argues Kendricks did not file this lawsuit within the two-year limitations

period for 42 U.S.C. § 1983 actions and his claim is therefore time-barred. Section 1983 does not

contain an express statute of limitations. Federal courts, therefore, look to the forum state’s

limitations period and tolling rules for personal injury claims. Richards v. Mitcheff, 696 F.3d 635,

637 (7th Cir. 2012). In Illinois, the limitations period applicable to § 1983 claims is two years.

Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 517 (7th Cir. 2019).

       Accrual of a claim, however, is governed by federal law. “There is no single accrual rule

for all § 1983 claims. Rather, [courts] use the rule that applies to the common-law cause of action

most similar to the kind of claim the plaintiff asserts.” Devbrow v. Kalu, 705 F.3d 765, 767-68

(7th Cir. 2013) (citing Wallace v. Kato, 549, U.S. 384, 387-88 (2007)). A cause of action accrues

“when a plaintiff knows the fact and the cause of an injury,” although accrual is not delayed simply

because the full extent of the injury is not yet known. Amin Ijbara Equity Corp. v. Vill. of Oak

Lawn, 860 F.3d 489, 493 (7th Cir. 2017) (quoting Wallace, 549 U.S. at 391). However, that the

limitations period is tolled while an inmate exhausts administrative remedies, which is required



                                                 5
     Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 6 of 9 PageID #:292




before bringing suit. See Johnson v. Rivera, 272 F.3d 519, 522 (7th Cir. 2001); 42 U.S.C. §

1997e(a).

        The parties do not dispute that Kendricks’ claim accrued on July 6, 2016, when Westley

did not get him immediate medical attention for his finger. Kendricks argues that his claim is

timely because the statute of limitations was tolled while he exhausted his administrative remedies.

Westley fails to address any tolling of the statute of limitations in her opening brief. Kendricks

includes two grievances in opposition to Westley’s motion. The first grievance was submitted on

July 14, 2016. (Dkt. 55, pg. 6.) This grievance addresses Westley’s failure to get Kendricks

medical attention. (Id.) The initial response, received July 22, 2016, indicates that the grievance

has been forwarded to the grievance office and that Kendricks will get a response once the heath

care unit responds to the grievance. (Id.) Neither party indicates when a final response was

received.

        The second grievance Kendricks relies on was submitted on July 14, 2017. (Id., pg. 8.)

However, that grievance pertains only to Kendricks’ complaints of not receiving proper medical

care by medical staff – not the defendant in this action. (Id.) Accordingly, this grievance would

not toll the statute of limitations period for this case.

        In her reply, Westley correctly argues that the second grievance would not toll the statute

of limitations. However, Westley fails to address the first grievance and when the tolling period

would end because that grievance was complete. Westley bears the burden of demonstrating that

Kendricks’ claim is time-barred, and she has failed to do so without fully addressing Kendricks,

initial grievance.




                                                    6
    Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 7 of 9 PageID #:293




       B. Deliberate Indifference to a Serious Medical Condition

       Next, Westley Kendricks has not produced evidence to satisfy all elements of an Eighth

Amendment deliberate indifference claim. “Prison officials violate the Eighth Amendment’s

proscription against cruel and unusual punishment when they display ‘deliberate indifference to

serious medical needs of prisoners.’” Greeno v. Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quoting

Estelle v. Gamble, 429 U.S. 97, 104 (1976)); see also McGee v. Adams, 721 F.3d 474, 480 (7th

Cir. 2013). Prison official may exhibit deliberate indifference to a known condition by delaying

necessary treatment and thus aggravating the condition. Gomez v. Randle, 680 F.3d 859, 865-66

(7th Cir. 2012). Deliberate indifference to a serious medical need means that a prison official knew

that a prisoner faced an excessive risk to his health then disregarded that risk by failing to take

reasonable measures to address it. Greeno, 414 F.3d at 653 (citing Farmer v. Brennan, 511 U.S.

825, 834 (1994)). Deliberate indifference is intentional or criminally reckless conduct rather than

merely negligent conduct. McGee, 721 F.3d at 480-81.

       An objectively serious medical condition is one that “has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would perceive the need

for a doctor's attention.” Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008). A medical condition

need not be life-threatening to be serious; rather, it could be a condition that would result in further

significant injury or unnecessary and wanton infliction of pain if not treated. See Reed v. McBride,

178 F.3d 849, 852 (7th Cir.1999).

       Here, at the time of the incident, Kendricks’ finger had an abrasion and his hand was

swollen. While these injuries may have caused discomfort, there is no evidence that a lay person

would perceive the injuries as particularly serious at the time of the incident. See, e.g., Pinkston v.

Madry, 440 F.3d 879, 891 (7th Cir. 2006) (split lip and swollen cheek not serious medical



                                                   7
    Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 8 of 9 PageID #:294




conditions); Davis v. Jones, 936 F.2d 971, 972-73 (7th Cir. 1991) (scraped elbow and small cut to

temple not serious medical conditions); Whitmore v. Walker, No. 04-CV-837-JPG, 2009 WL

900034, at *6 (S.D. Ill. Mar. 27, 2009) (finding a lay person would not perceive bruises and

swelling as a serious medical condition requiring immediate medical attention); Nevarez v.

Sweeney, No. 16 C 3319, 2019 WL 4694933, at *7 (N.D. Ill. Sept. 25, 2019) (bruises on head not

a serious medical condition); Harris v. Vance, No. 18-CV-803-JPS, 2019 WL 3804705, at *2

(E.D. Wis. Aug. 13, 2019) (back and neck pain, and scratches on arm caused by car crash not a

serious medical condition).

       Nor can Kendricks meet the subjective prong of deliberate indifference test. The minimal

demonstrable injuries would not indicate that Westley knew that Kendricks faced an excessive risk

to his health then disregarded that risk by failing to take immediate reasonable measures to address

it. Failing to provide immediate medical attention for an abrasion and a swollen hand does not

rise to reckless conduct. See Whitmore v. Walker, No. 04-CV-837-JPG, 2009 WL 900034, at *6

(lay person’s failure to provide immediate medical treatment for bruised and swollen ankle did not

constitute reckless conduct). For all we know on this record, moreover, Westley had every

intention of following up on Kendrick’s injury but was prevented from doing so by circumstances

beyond her control. Even if Westley simply forgot to circle back to Kendricks because she became

distracted by other duties, her conduct could be characterized only as negligent, not deliberately

indifferent. In short, the mere fact that Westley did not arrange for medical treatment for Kendrick

does not mean that she was deliberately indifferent to a serious medical need.

       Lastly, before recovering on his claim Kendricks must also demonstrate with “verifying

medical evidence that the delay in medical care caused some degree of harm.” Miranda v. Cnty.

of Lake, 900 F.3d 335, 347 (7th Cir. 2018); see also Grieveson v. Anderson, 538 F.3d 763, 779



                                                 8
    Case: 1:19-cv-04568 Document #: 65 Filed: 04/22/21 Page 9 of 9 PageID #:295




(7th Cir. 2008); Williams v. Liefer, 491 F.3d 710, 714-15 (7th Cir. 2007). Kendricks has not

demonstrated that the minimal delay in receiving medical care for his finger/hand caused some

degree of harm.

VI. Conclusion

       For the reasons stated above, the Court grants Westley’s motion for summary judgment

[49], and dismisses Kendricks’ claim with prejudice. Final judgment shall enter.1



Date: April 22, 2021                           ______________________
                                               John J. Tharp, Jr.
                                               United States District Judge




       1
         If Plaintiff wishes to appeal, he must file a notice of appeal with this Court within thirty
days of the entry of judgment. See Fed. R. App. P. 4(a)(1). If Plaintiff appeals, he will be liable for
the $505.00 appellate filing fee regardless of the appeal’s outcome. See Evans v. Ill. Dep’t of Corr.,
150 F.3d 810, 812 (7th Cir. 1998). If the appeal is found to be non-meritorious, Plaintiff could be
assessed a “strike” under 28 U.S.C. § 1915(g). If a prisoner accumulates three “strikes” because
three federal cases or appeals have been dismissed as frivolous or malicious, or for failure to state
a claim, the prisoner may not file suit in federal court without pre-paying the filing fee unless he
is in imminent danger of serious physical injury. Id. If Plaintiff seeks leave to proceed in forma
pauperis on appeal, he must file a motion for leave to proceed in forma pauperis in this Court. See
Fed. R. App. P. 24(a)(1).

        Plaintiff need not bring a motion to reconsider this Court’s ruling to preserve his appellate
rights. However, if Plaintiff wishes the Court to reconsider its judgment, he may file a motion
under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule 59(e) motion must be filed within
28 days of the entry of this judgment. See Fed. R. Civ. P. 59(e). The time to file a motion pursuant
to Rule 59(e) cannot be extended. See Fed. R. Civ. P. 6(b)(2). A timely Rule 59(e) motion suspends
the deadline for filing an appeal until the Rule 59(e) motion is ruled upon. See Fed. R. App. P.
4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable time and, if seeking relief
under Rule 60(b)(1), (2), or (3), must be filed no more than one year after entry of the judgment
or order. See Fed. R. Civ. P. 60(c)(1). The time to file a Rule 60(b) motion cannot be extended.
See Fed. R. Civ. P. 6(b)(2). A Rule 60(b) motion suspends the deadline for filing an appeal until
the Rule 60(b) motion is ruled upon only if the motion is filed within 28 days of the entry of
judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).
                                                  9
